Title: To John Adams from United States House of Representatives, 29 March 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					March 29, 1790
				
				The House of Representatives have passed another bill upon the subject of the confidential communications made by the President of the United States, in which they request the concurrence of the Senate;

They have also passed a bill, entitled “An act to prevent the exportation of goods not duly inspected according to the laws of the several states,” in which they request the concurrence of the Senate;

The House of Representatives have considered the bill, entitled “An act to accept a cession of the claims of the state of North Carolina to a certain district of western territory,” and have concurred with the Senate therein, with an amendment, to which amendment they request the concurrence of the Senate.


				
					
				
				
			